Citation Nr: 9901290	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for the cause of the veterans death. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1979.

This case comes before the Board of Veterans Appeals (Board) 
from an appeal of a December 1993 rating decision by the 
Montgomery, Alabama, Regional Office of the Department of 
Veterans Affairs (VA).  In September 1996, the Board remanded 
this case to the RO for consideration of whether new and 
material sufficient to reopen a claim for service connection 
for the cause of the veterans death had been submitted and 
the issuance of a supplemental statement of the case 
containing the law and regulations governing finality of 
decisions.  The RO has returned the case to the Board for 
further appellate action.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she has submitted new and 
material evidence that warrants the reopening of her claim 
for service connection for the cause of the veterans death.  
She specifically asserts that a heart condition, 
hypertension, and Agent Orange exposure caused the veterans 
death and was related to his active service.  She claims that 
these assertions are reflected in her newly submitted 
evidence.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not 
presented new and material evidence to reopen her claim for 
service connection for the cause of the veterans death.


FINDINGS OF FACT

1.  The veteran died in October 1982, due to a dissecting 
aortic aneurysm.

2.  The RO denied entitlement to service connection for the 
cause of the veterans death in a December 1982 rating 
decision.

3.  The evidence received subsequent to December 1982 
regarding a claim for service connection for the cause of the 
veterans death was either previously considered or, when 
viewed in the context of all the evidence, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The ROs December 1982 decision denying service 
connection for the cause of the veterans death is final.  
38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the ROs December 
1982 decision is not new and material, and does not serve to 
reopen the claim for service connection for the cause of the 
veterans death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110,1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veterans current disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The RO denied a claim of entitlement to service connection 
for the cause of the veterans death in December 1982.  The 
appellant did not appeal this decision, which became final.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (1998).  
The question presently before the Board is limited to whether 
the appellant has submitted new and material evidence to 
reopen her previously denied claim.  To reopen a finally 
denied claim, a claimant must submit new and material 
evidence.  38 U.S.C.A. § 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

On a claim to reopen a previously and finally disallowed 
claim, a two-step analysis must be conducted under 
section 5108.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when the credibility of the 
[new] evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Second, if the evidence is new and 
material, the Board must then reopen the claim and review 
the former disposition of the claim, 38 U.S.C.A. § 5108 -- 
that is, review all the evidence of record to determine the 
outcome of the claim on the merits.  See Jones v. Derwinski, 
1 Vet. App. 210, 215 (1991).  The new and material evidence 
must be presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for the cause of the veterans death in a December 
1982 decision.  The evidence of record at that time included 
the veterans service medical records, a March 1980 VA 
examination, and the veterans certificate of death from 
October 1982.  The record shows that, at the time of his 
death, the veteran was service connected for tinea 
versicolor, sarcoidosis, and scar on his neck.  All three of 
these disabilities were rated as noncompensable.  His service 
medical records do not show any condition related to a 
dissecting aortic aneurysm, which was the cause of his death 
as described on the death certificate.  The March 1980 
examination did not reveal any diagnosis or condition related 
to his subsequent cause of death.  Based on the lack of 
causal nexus, provided by competent medical authority, 
between the dissecting aortic aneurysm and his active 
military service, the RO denied the claim for service 
connection for the cause of the veterans death.     

In August 1993, the appellant requested the RO to reopen her 
claim for service connection for the cause of the veterans 
death.  In its December 1993 rating decision, the RO denied 
service connection for the cause of the veterans death.  The 
appellant appealed this decision to the Board.  The Board 
remanded the case for the RO to decide whether new and 
material evidence had been submitted to reopen the prior 
final decision.  Through its supplemental statement of the 
case in February 1997, the RO found that the evidence 
submitted since the prior final rating action in December 
1982 provided nothing new or material that would relate the 
veterans dissecting aortic aneurysm to his military service.  

The appellant disagrees with this RO decision that the 
evidence did not present anything new or material to connect 
the veterans death to his active service.  Therefore, the 
issue presently before the Board is whether the additional 
evidence submitted since the December 1982 decision is both 
new and material in that it tends to establish that the 
veterans death was causally related to his military service.  

Since the ROs December 1982 decision, the appellant has 
submitted evidence that includes portions of the veterans 
service medical records, a copy of the veterans death 
certificate, and the autopsy protocol and examination report 
from November 1982.  The submitted evidence from the service 
medical records and the veterans death certificate is not 
new evidence, as this evidence was on record and considered 
at the time of the prior final decision.

The November 1982 autopsy protocol and examination report is 
new evidence, as it was not considered by the RO at the time 
of the December 1982 rating decision.  However, this evidence 
is not material to the appellants claim for service 
connection for the cause of the veterans death.  The medical 
examiners who signed the report, Dr. Gary D. Cumberland, 
M.D., pathologist, and LeRoy Riddick, M.D., forensic 
pathologist, diagnosed the veteran with a dissecting aortic 
aneurysm, which they concluded was the cause of his death.  
They also made incidental findings of two other diagnoses -- 
severe fatty change in the liver and diverticulosis.  These 
examiners did not opine any nexus between the veterans 
aneurysm and any other medical condition.  Furthermore, the 
death certificate, signed by Dr. Cumberland, does not state 
that the aneurysm was due to any other medical condition, 
such as a liver condition.  Since the record does not show 
any history of aneurysms, or related conditions, during the 
veterans active service, this newly submitted evidence is 
not material to the appellants service connection claim.  
Additionally, this evidence submitted by the appellant does 
not provide any relationship between the veterans service 
connected disabilities -- tinea versicolor, sarcoidosis, and 
scar on his neck -- and the cause of his death. 

The appellant argues in her December 1994 Appeal to the Board 
(VA Form 9) that the veterans exposure to Agent Orange 
during duty in Vietnam caused a liver condition, which 
contributed to his death.  The veterans service 
representative also questions whether the veterans liver 
condition could have been caused by Agent Orange exposure.  
The Board finds that the evidence does not support the 
argument that a liver condition contributed to the veterans 
death.  The November 1982 autopsy report specifically notes 
that the veterans liver condition was an incidental finding, 
and not causally related to his dissecting aortic aneurysm, 
which caused his death.  The appellants claim to the 
contrary is not supported by competent medical evidence.  
Thus, the cause of the liver condition, whether due to Agent 
Orange or any other condition, is not material to the 
appellants claim.  

The appellant also argues, in a June 1998 statement to the 
RO, that the cause of the veterans death should be service 
connected due a heart condition, hypertension and exposure to 
Agent Orange.  She further argues that VA treatment records 
from VA Medical Center in Mobile, Alabama, for the period of 
August 1979 to October 1982 support her claim.  As previously 
explained, the record does not show that the veterans 
aneurysm was related to any previous heart condition.  The 
evidence does not provide any nexus between the cause of 
death and any heart related condition in service, such as the 
detected heart murmur in September 1975.  Based on the 
evidence presented, the Board must conclude that the heart 
murmur was an acute condition that had no impact on the 
veterans death.  As for hypertension, the record does not 
show competent medical evidence of this condition during 
service or any relation to his death.  The Agent Orange claim 
is likewise not based on competent medical evidence, as was 
previously discussed.  

As none of the evidence added to the record since the Boards 
December 1982 decision, either by itself or in the context of 
all the evidence, both old and new, provides medical evidence 
reflecting a causal nexus between a current disability and an 
inservice injury or disease, the Board concludes the 
additional evidence does not constitute new and material 
evidence sufficient to reopen the claim for service 
connection for the cause of the veterans death.  Therefore, 
the December 1982 decision remains final, and the claim is 
not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
the claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its 
November 1996 letter to the appellant explaining the law and 
regulations regarding the finality of decisions, and in its 
February 1997 supplemental statement of the case, which 
informed the appellant of the law regarding new and material 
evidence and the reasons her claim had not been reopened.  
Also, by this decision, the Board informs the appellant of 
the type of new and material evidence needed to reopen his 
claim.


ORDER

New and material evidence has not been received to reopen a 
claim for service connection for the cause of the veterans 
death.  The benefits sought on appeal remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
